                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                      UNITED STATES DISTRICT COURT
                                   7                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                          SHAWN DAMON BARTH,                                Case No. 19-05223 BLF (PR)
                                   9
                                                                Petitioner,
                                  10                                                        ORDER VACATING JUDGMENT
                                                     v.                                     AND REOPENING ACTION;
                                  11                                                        INSTRUCTIONS TO CLERK
                                  12      JOE A. LAZARRAGA, Warden,
Northern District of California
 United States District Court




                                  13                        Respondent.
                                  14

                                  15

                                  16             Petitioner, a state prisoner proceeding pro se, filed a writ of habeas corpus pursuant
                                  17   to 28 U.S.C. § 2254, challenging his state conviction. On October 1, 2019, the Court
                                  18   dismissed the action for Petitioner’s failure to respond to the Clerk’s notice directing him
                                  19   to either pay the filing fee or file an application to proceed in forma pauperis (“IFP”).
                                  20   (Docket No. 6.) However, it now appears that Petitioner filed an IFP motion. (Docket No.
                                  21   8.) In the interest of justice, the judgment shall be vacated and the matter reopened.
                                  22             The judgment entered on October 1, 2019, is hereby VACATED. The Clerk shall
                                  23   reopen this action.
                                  24             IT IS SO ORDERED.
                                  25
                                       DATED: October 10, 2019
                                  26                                                        BETH LABSON FREEMAN
                                                                                            United States District Judge
                                  27   Order Reopening Action
                                       P:\PRO-SE\BLF\HC.19\05223Barth_reopen.docx
                                  28

                                                                                        1
